UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-50502 PREMIER ALLIANCE GROUP, INC (Exact Name of registrant as Specified in Its Charter) Delaware 20-0443575 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4521 Sharon Road Suite 300 Charlotte, North Carolina 28211 (Address of principal executive offices) (704) 521-8077 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer[ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 29,423,305 shares of common stock were outstanding as of August 01, 2014. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 2 Consolidated Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013 2 Consolidated Statements of Operations (Unaudited) for the Three and Six Months Ended June 30, 2014 and June 30, 2013 4 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2014 and June 30, 2013 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 Exhibits / Certifications Exhibit 31.1 - CEO Exhibit 31.2 - CFO Exhibit 32.1 - CEO Exhibit 32.2 - CFO 101.INS*-XBRL Instance Document. . 101.SCH* -XBRL Taxonomy Extension Schema Document. 101.CAL* -XBRL Taxonomy Extension Calculation Linkbase Document. 101.DEF*-XBRL Taxonomy Extension Definition Linkbase Document. . 101.LAB* -XBRL Taxonomy Extension Label Linkbase Document. 101.PRE *-XBRL Taxonomy Extension Presentation Linkbase Document. * Furnished herewith. XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposesof Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 1 PART I FINANCIAL INFORMATION Item 1.Consolidated Financial Statements PREMIER ALLIANCE GROUP, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2013 (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Marketable securities Costs and estimated earnings in excess ofbillings Prepaid expenses and other current assets Total current assets Construction in Progress – at cost Property and Equipment - at cost less accumulated depreciation OTHER ASSETS: Goodwill Intangible assets – net Investment in cost-method investee Cash surrender value of officers’ lifeinsurance Deposits and other assets Total other assets TOTAL ASSETS $ $ See Notes to Consolidated Financial Statements 2 (Unaudited) June 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Note payable $ $ Current portion of long-term debt Accounts payable Billings in excess of costs and estimated earnings Accrued expenses Total current liabilities NONCURRENT LIABILITIES: Long term debt – net of current portion Derivative liability Deferred tax liability Total noncurrent liabilities STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value, 4,985,000 and 0 shares authorized at June 30, 2014 and December 31, 2013, respectively no shares issued or outstanding - - Class B convertible preferred stock, no liquidation preference $.001 par value, 2,000,000 shares authorized, 1,160,000 shares issued and outstanding. Class C convertible preferred stock, $.001 par value, 2,500,000 shares authorized, 2,380,952 shares issued and outstanding. Class D convertible preferred stock, $.001 par value, 15,000 shares authorized, 13,376 shares issued and outstanding. 13 13 Common stock, $.001 par value, 90,000,000 shares authorized, 29,140,366 and 27,466,034 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively. Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Consolidated Financial Statements 3 PREMIER ALLIANCE GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended Three Months Ended Six Months Ended Six Months Ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 NET REVENUE $ OPERATING EXPENSES: Cost of revenues Selling, general & administrative Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Derivative (expense) income ) ) Interest expense, net ) Other income (expense) Total other (expense) income ) ) INCOME (LOSS)BEFORE INCOME TAXES ) ) INCOME TAX BENEFIT (EXPENSE) - ) - - NET INCOME (LOSS) ) ) PREFERRED STOCK DIVIDENDS ) DEEMED DIVIDEND ON PREFERRED STOCK - - - ) NET INCOME (LOSS) AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) Net income (loss) income per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares: Basic Diluted See Notes to Consolidated Financial Statements 4 PREMIER ALLIANCE GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (Unaudited) June 30, June 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Decrease (increase) in cash surrender value of officers’ life insurance ) (Income) loss from change in value of derivatives ) Deferred income tax - Stock option / warrant compensation expense Adjust estimates recorded at acquisition - ) Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) Decrease (increase) in marketable securities ) ) Decrease (increase) in costs and estimated earnings in excess of billings ) Decrease (increase) in prepaid expenses ) ) Decrease (increase) in deposits and other assets ) Increase (decrease) in accounts payable and accrued expenses ) Increase (decrease) in billings in excess of costs and estimated earnings Increase (decrease) in other taxes payable - ) Contract deposit - cash escrow account - ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment, net ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Class D Preferred stock issuance - Net payments on long-term debt ) ) Net (payments) proceeds from line of credit ) Net cash provided by (used in) financing activities ) Net (decrease) increase in cash ) Cash - beginning of period Cash - end of period $ $ See Notes to Consolidated Financial Statements 5 PREMIER ALLIANCE GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Note 1 – Basis of Presentation and General Information: The accompanying unaudited interim consolidated financial statements of Premier Alliance Group, Inc. (“Premier” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and the rules of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Annual Report filed with the SEC on Form 10-K for the year ended December 31, 2013. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal year 2013 as reported in the 10-K have been omitted. The results of operations for interim periods are not necessarily indicative of the results expected for the full year. The preparation of the Company’s Consolidated Financial Statements, in conformity with GAAP, requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Recent accounting pronouncements: In May, 2014, the FASB issued ASU 2014-09, “Revenue from Contracts with Customers (Topic 606).” This guidance requires an entity to recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. This guidance is effective for annual reporting periods beginning after December 15, 2016 and early adoption is not permitted. The Company has not yet determined the effect, if any, that the adoption of this standard will have on the Company’s financial position or results of operations. Since January 1, 2013, there have been several new accounting pronouncements and updates to the Accounting Standards Codification.Each of these updates has been reviewed by Management who does not believe their adoption has had or will have a material impact on the Company’s financial position or operating results. Note 2 – Fair Value Measurements: We measure the fair value of financial assets and liabilities in accordance with GAAP, which defines fair value, establishes a framework for measuring fair value, and requires certain disclosures about fair value measurements. GAAP defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. GAAP also establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. GAAP describes three levels of inputs that may be used to measure fair value: 6 Level 1 – quoted prices in active markets for identical assets or liabilities. Level 2 – quoted prices for similar assets and liabilities in active markets or inputs that are observable. Level 3 – inputs that are unobservable (for example the probability of a capital raise in a “binomial” methodology for valuation of a derivative liability directly related to the issuance of common stock warrants). Derivative Instruments: We do not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, we have entered into certain financial instruments and contracts, such as debt financing arrangements and the issuance of preferred stock with detachable common stock warrants that are either i) not afforded equity classification, ii) embody risks not clearly and closely related to host contracts, or iii) may be net-cash settled by the counterparty. These instruments are required to be carried as derivative liabilities, at fair value. Our only derivative instruments are detachable (or “free-standing”) common stock purchase warrants issued in conjunction with debt or preferred stock. We estimate fair values of these derivatives utilizing Level 2 inputs for all warrants issued, other than those associated with Series C Preferred Stock. Other than the Series C Preferred Stock warrants, we use the Black-Scholes option valuation technique as it embodies all of the requisite assumptions (including trading volatility, remaining term to maturity, market price, strike price, and risk free rates) necessary to fair value these instruments, for they do not contain material “down round protection” (otherwise referred to as “anti-dilution” and full ratchet provisions). For the warrants directly related to the Series C Preferred Stock, the warrant contracts do contain “Down Round Protections” and the “Black-Scholes” option valuation technique does not, in its valuation calculation, give effect for the additional value inherently attributable to the “Down Round Protection” mechanisms in its contractual arrangement.Valuation models and techniques have been developed and are widely accepted that take into account the additional value inherent in “Down Round Protection.” These widely accepted techniques include “Modified Binomial”, “Monte Carlo Simulation” and the “Lattice Model.” The “core” assumptions and inputs to the “Binomial” model are the same as for “Black-Scholes”, such as trading volatility, remaining term to maturity, market price, strike price, and risk free rates; all Level 2 inputs.However, a key input to the “Binomial” model (in our case, the “Monte Carlo Simulation”, for which we engage an independent valuation firm to perform) is the probability of a future capital raise which would trigger the Down Round Protection feature.By definition, this input assumption does not meet the requirements for Level 1 or Level 2 outlined above; therefore, the entire fair value calculation for the Series C Common Stock Warrants is deemed to be Level 3. This input to the Monte Carlo Simulation model, was developed with significant input from management based on its knowledge of the business, current financial position and the strategic business plan. Estimating fair values of these derivative financial instruments require the use of significant and subjective inputs that may, and are likely to, change over the duration of the instrument with related changes in internal and external market factors. In addition, option-based techniques are volatile and sensitive to changes in our trading market price, the trading market price of various peer companies and other key assumptions such as the probability of a capital raise for the Monte Carlo Simulation described above. Since derivative financial instruments are initially and subsequently carried at fair value, our income will reflect this sensitivity of internal and external factors. 7 The key quantitative assumptions related to the Series C Common Stock Warrants, issued March 3, 2011 and expiring March 3, 2016, are as follows: June 30, 2014 December 31, 2013 Expected Life (Years) Risk Free Rate 0.35% 0.45% Volatility 28.31% 29.31% Probability of a Capital Raise 8-70% 4-8% Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis Financial assets and liabilities measured at fair value on a recurring basis (for the Company, only derivative liabilities related to common stock purchase warrants, issued in directly in conjunction with debt and preferred stock issuances) are summarized below and disclosed on the balance sheet under Derivative liability: June 30, 2014 Fair Value Level 1 Level 2 Level 3 Derivative Liability – Common Stock Purchase Warrants: Debentures $ $ Series B Preferred Stock Promissory Notes Series D Preferred Stock Series C Preferred Stock $ Total $ $ $ December 31, 2013 Fair Value Level 1 Level 2 Level 3 Derivative Liability – Common Stock Purchase Warrants: Debentures $ $ Series B Preferred Stock Promissory Notes Series D Preferred Stock Series C Preferred Stock $ Total $ $ $ Note 3 – Acquisition Root9B, LLC On November 22, 2013, the Company and its wholly owned subsidiary, Root9B Partners, LLC, consummated an Agreement and Plan of Merger (the “Agreement”) with Root9B LLC, (“Root9B”) a Colorado corporation.Pursuant to the Agreement, Root9B Partners, LLC merged into Root9B, which became a wholly owned subsidiary of the Company.Root9B provides cyber security advisory and technical services to governmental and commercial businesses. 8 Pursuant to the Agreement, the Company acquired all of the assets of Root9B.In consideration the Company paid $347,886 in cash and issued 2,241,935 restricted shares of the Company’s common stock valued at $1,390,000 for a total purchase price of $1,737,886.The Company entered into employment agreements with Eric Hipkins and Michael Morris, key employees of Root9B. Note 4 – Pro-Forma Financial Information (unaudited): The following unaudited pro-forma data summarizes the results of operations for the three and six months ended June 30, 2013, as if the purchase of Root9B, LLC had been completed on January 1, 2013. The pro-forma financial information is presented for informational purposes only and is not indicative of the results of operations that would have been achieved if the acquisition had taken place on January 1, 2013. Three Months Ended Three Months Ended June 30, 2014 June 30, 2013 Net revenues N/A * Operating loss N/A * Net loss per share – basic and fully diluted N/A * Six Months Ended Six Months Ended June 30, 2014 June 30, 2013 Net revenues N/A * Operating loss N/A * Net loss per share – basic and fully diluted N/A * *All entities were consolidated effective January 1, 2014; therefore; the results of operations are included in these financial statements. 9 Note 5 - Net Loss Per Share: Basic net income or loss per common share is computed by dividing net income or loss for the period by the weighted-average number of common shares outstanding during the period.Diluted net income or loss per share is computed by dividing net income or loss available to common stockholders for the period by the weighted-average number of common and common equivalent shares, such as stock options, warrants and convertible securities outstanding during the period.Such common equivalent shares have not been included in the Company’s computation of net income (loss) per share when their effect would have been anti-dilutive based on the strike price as compared to the average trading price or due to the Company’s net losses attributable to common stockholders. Three Months EndedJune 30, 2014 Three Months Ended June 30, 2013 Basic: Numerator –net loss available to common stockholders $ ) $ ) Denominator – weighted-average shares outstanding Net loss per share – Basic and diluted $ ) $ ) Six Months Ended June 30, 2014 Six Months Ended June 30, 2013 Basic: Numerator –net loss available to common stockholders $ ) $ ) Denominator – weighted-average shares outstanding Net loss per share – Basic and diluted $ ) $ ) Incremental common shares (not included due to their anti-dilutive nature) : Stock options Stock warrants Convertible preferred stock – Series B Convertible preferred stock – Series C Convertible preferred stock – Series D Note 6 – Stockholders’ Equity: Common Stock: Generally, the Company issues common stock in connection with acquisitions, as dividends on preferred stock and upon conversion of preferred shares to common stock. During the first six months of 2014, the Company issued 1,674,242 shares as dividends on Preferred Stock. 10 7% Series B Convertible Preferred Stock: During 2010, the Company issued 1,200,000 shares of 7% Series B Convertible Preferred Stock (“Series B Preferred Stock”), along with detachable warrants to purchase 1,058,940 shares of common stock.The holders of shares of Series B Convertible Preferred Stock are entitled to receive a 7 percent annual dividend until the shares are converted to common stock.The warrants, immediately exercisable, are for a term of five years, and entitle the holder to purchase shares of common stock at an exercise price of $ 0.77 per share.As of June 30, 2014 and December 31, 2013, 1,160,000 shares of the Series B Preferred Stock remain outstanding. Series C Convertible Preferred Stock: During 2011, the Company issued 2,380,952 shares of Series C Convertible Preferred Stock; $.001 par value per share (“Series C Preferred Stock”), along with warrants to purchase 8,217,141 shares of common stock.Each share is priced at $2.10 and, when issued, included 3 warrants at an exercise price of $0.77 which expire in 5 years. The Series C Preferred Stock (a) is convertible into three shares of common stock, subject to certain adjustments, (b) pays 7 percent dividends per annum, payable annually in cash or shares of common stock, at the Company’s option, and (c) is automatically converted into common stock should the price of the Company’s common stock exceed $2.50 for 30 consecutive trading days. The warrants issued in connection with the Series C Preferred Stock contain full-ratchet anti-dilution provisions that require them to be recorded as a derivative instrument.As of June 30, 2014 and December 31, 2013, 2,380,952 shares of the Series C Preferred Stock remain outstanding. Series D Convertible Preferred Stock: During 2012 and 2013 the Company issued 13,876 shares of Series D 8% Redeemable Convertible Preferred Stock (“Series D Preferred Stock”) along with warrants to purchase 6,125,527 shares of common stock.The purchase price of one share was $1,000.Dividends are 8% per annum, payable semi-annually in cash or shares of common stock at the Company’s option.The Series D Preferred Stock is convertible into common stock at the total purchase price divided by $0.75 (the “conversion rate”), and collectively, the “conversion price”.The warrants are for a term of five years and have a strike price of $1.125 per share. The Series D Preferred Stock shall automatically convert into common stock, at the conversion rate, upon (i) the completion of a firm commitment underwritten public offering of the Company’s shares of common stock resulting in net proceeds to the Company of at least $10,000,000 and is offered at a price per share equal to at least 200% of the conversion price (subject to adjustment for any stock splits, stock dividends, etc.), (ii) upon the affirmative vote of the holders of a majority of the outstanding shares of Series D Preferred Stock, or (iii) on the second anniversary of the issue date of the Series D Preferred Stock.The Series D Preferred Stock contains anti-dilution protection.Holders of the Series D Preferred Stock shall vote together with the holders of common stock on an as-converted basis.As of June 30, 2014 and December 31, 2013, 13,376 shares of the Series D Preferred Stock remain outstanding. Stock Options: The Company issued stock options to purchase 2,925,000 shares of common stock during the three months ended June 30, 2014 under the 2008 Stock Incentive Plan. There were no options issued during the three months ended June 30, 2013.The Company’s results for the three months ended June 30, 2014 and 2013, include stock option based compensation expense of $242,043 and $49,859, respectively.These amounts are included within SG&A expenses on the Consolidated Statement of Operations.There were no tax benefits recognized during the three months ended June 30, 2014 or 2013. 11 The fair values of options granted during the three months ended June 30, 2014 were estimated using the following weighted-average assumptions: Exercise price $0.55 - $0.73 Risk free interest rate 1.66% - 1.89% Volatility 34.84% - 37.00% Expected term 5.5 – 5.75 Years Dividend yield None The following table represents the activity under the stock incentive plan as of June 30, 2014 and the changes during each period: Options Shares Weighted Average Exercise Price Outstanding at December 31, 2012 Issued Outstanding at December 31, 2013 Issued Forfeitures Outstanding at June 30, 2014 Warrants: The Company issued warrants to purchase 150,000 shares of common stock in exchange for service during the three months ended June 30, 2014.There were no warrants issued during the three months ended June 30, 2013.The Company’s results for the three months ended June 30, 2014 and 2013, include expense related to warrants issued for services of $9,125 and $5,050, respectively.These amounts are included within SG&A expenses on the Statement of Operations. The fair values of options granted during the three months ended June 30, 2014 were estimated using the following weighted-average assumptions: Exercise price Risk free interest rate 1.67% Volatility 33.12% Expected term 5 Years Dividend yield None 12 The following table represents the warrant activity as of June 30, 2014 and the changes during each period: Warrants Shares Weighted Average Exercise Price Outstanding at December 31, 2012 Issued Outstanding at December 31, 2013 Issued Outstanding at June 30, 2014 Note 7 – Segment Information: The Company operates in three business segments: the Business Advisory Solutions segment, the Energy Solutions segment and the Cyber Solutions segment, working together with a focus on improving productivity, maximizing profits and mitigating risk.The Business Advisory Solutions segment provides business advisory and consulting services and solutions primarily in the following areas: risk, data and organizational change. The Energy Solutions segment works with customers to assess, design and install processes and automation to address energy regulation, strategy, cost, and usage initiatives.The Cyber Solutions segment provides cyber security and advanced technology training capabilities, operational support and consulting services.The Cyber Solutions segment operated for the full six month period ended June 30, 2014 and had no operations during the six month period ended June 30, 2013. The performance of the business is evaluated at the segment level.Cash, debt and financing matters are managed centrally.These segments operate as one from an accounting and overall executive management perspective, though each segment has senior management in place; however they are differentiated from a marketing and customer presentation perspective, though cross-selling opportunities exist and continue to be pursued.Condensed summary segment information follows for the three and six months ended June 30, 2014 and 2013. 13 Three Months Ended June 30, 2014 Business Solutions Energy Solutions Cyber Solutions Total Revenue $ Income (Loss) from Operations before Overhead $ $ ) $ ) $ ) Allocated Corporate Overhead Loss from Operations $ ) $ ) $ ) $ ) Three Months Ended June 30, 2013 Business Solutions Energy Solutions Cyber Solutions Total Revenue $ $ $
